
	
		I
		112th CONGRESS
		1st Session
		H. R. 1927
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the prohibition on asylum applications in the
		  case of aliens arriving from the Commonwealth of the Northern Mariana Islands,
		  and for other purposes.
	
	
		1.Asylum application
			 prohibition extendedSection
			 235(b)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(G)) is
			 amended—
			(1)by striking
			 January 1, 2014. and inserting the later of—;
			 and
			(2)by adding at the
			 end the following:
				
					(1)the first day after the end of the
				transition period under section 6(a)(2) of the Joint Resolution entitled
				A Joint Resolution to approve the Covenant To Establish a
				Commonwealth of the Northern Mariana Islands in Political Union with the United
				States of America, and for other purposes, approved March 24,
				1976 (Public Law 94–241; 90 Stat. 263); or
					(2)if the Secretary
				of Labor determines that an extension period is necessary under section 6(d)(5)
				of such Joint Resolution, the first day after the end of that extension
				period.
					.
			
